*276
Opinión concurrente


del Juez Asociado Sr. Sulzbachen

El día diez y seis de Diciembre del mil novecientos dos, Pedro Simón Battistini fné condenado en la Corte de Distrito de Ponce del crimen de impostura y sentenciado á nn año de presidio con trabajos forzados. Aparece de los antos que la causa fué juzgada por el Tribunal compuesto de Isidoro Sot;o Nussa, Carlos Franco Soto y Nemesio E. Canales, Juez Suplente. Este Tribunal ha resuelto varias veces que cuando aparece algún error manifiesto en los autos, que produzca la nulidad de la sentencia, debe ,de oficio, tomarlo en considera-ción. Me parece que en esta cansa se ha cometido un error de esta naturaleza, porque de los autos se desprende que for-maba parte del Tribunal sentenciador un Juez Suplente. En la causa de El Pueblo de Puerto Eico v. Hobart S. Bird, por injurias y calumnias, y resuelta por este Tribunal el día quince de Junio del corriente año, expresé mi opinión sobre este asunto, del modo siguiente: Las Cortes de Distrito tuvieron su origen en la Sección 10 de la Orden General, número 113, que dice así:
“Cada Tribunal de Distrito se compondrá de tres Jueces, entre los cuales uno será Presidente y los cuales reunidos todos consti-tuirán su Sala de Justicia para lo civil y criminal.
La autoridad para nombrar Jueces Suplentes se deriva del Artículo 94 de la mismo Orden, que dice así:
“Los Tribunales nombrarán uno ó más Jueces Suplentes para que sustituyan á los propietarios en los casos de vacante, ausencias ó enfermedades. .Cada Fiscal nombrará también su suplente para iguales casos.
Por la Sección 33 de la Ley del Congreso, titulada “Ley para proveer de rentas al Pueblo de Puerto Eico y para otros fines”, aprobada en doce de Abril de mil novecientos, se de-*278jaron subsistentes las Cortes de Distritos. Dicha Sección dice como sigue:
“Que el poder judicial residirá en las Cortes y Tribunales de Puerto Rico establecidos ya y en ejercicio.y por la presente se declaran subsistentes dichas Cortes y Tribunales. Disponiéndose, sin embargo: Que. los Jueces de las Cortes de Distrito serán nombrados por el Gobernador, con el con-curso y consentimiento del Consejo Ejecutivo.
Aparece, por consiguiente, que dicha Ley del Congreso exige, especialmente, que para ser Juez de las Cortes de Dis-trito de Puerto Rico deben existir dos condiciones positivas y absolutas, á saber: que dichos Jueces deben ser nombrados por el Gobernador, con el concurso y consentimiento del Con-sejo Ejecutivo, deduciéndose, implícitamente, aunque indi-cando, en realidad, que solamente aquellos que posean estas calificaciones, y ningunos otros, pueden ser Jueces de las Cortes de Distritos de Puerto Rico, é investidos con la juris-dicción de dicho Tribunal. Cualquiera que haya sido la ley con respecto al nombramiento de Jueces Suplentes, vigente antes de la aprobación de la mencionada ley del Congreso de 12 de Abril de 1900, quedó implícitamente derogada y abolida por esta última. Por lo tanto, soy de opinión, de que siendo esta una cuestión de jurisdicción debe considerarse con pre-ferencia á cualquiera otra, y que debe revocarse la sentencia de la Corte de Distrito de Ponce.